Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

        (released the two weeks prior to December 31, 2019)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-1180           Young v. Zobrist
A-19-256            Fritz v. Wente
A-19-280            Secord v. Kracht
A-19-464            Applied Underwriters v. Doyle Signs
A-19-527            Palomo v. Delgado
A-19-682            In re Interest of Braelin B.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.